Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Terminal disclaimer
1.	Terminal disclaimer filed on 02/25/2022 has been accepted by the office.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

Kuhn (US 8113840 B2) describes an apparatus for an architectural design aid system, the apparatus comprising: a plurality of panels pieces, each panels piece having: at least one of a dimension in length of 0.375″, 0.5″, 0.75″, 1″, 1.5″, 2″ and 3″, at least one of a dimension in height of 0.5″, 0.75″ and 2.25″, and a depth ranging from 0.1875″ to 0.19″; a plurality of openings pieces, each openings piece having: a length of 1.5″, a height of 2.25″, and a depth ranging from 0.1875″ to 0.19″; a plurality of inserts pieces, each inserts piece having: at least one of a dimension in length of 0.75″, 1.5″ and 2″, at least one of a dimension in height of 0.5″ and 0.75″, and a depth ranging from 0.1875″ to 0.19″; a plurality of connectors pieces, each connectors piece having at least one of a dimension in length of 0.19″ and 0.25″, at least one of a dimension in height of 0.19″, 0.5″, 0.75″, 1.25″, 2″ and 2.25″, and a depth of 0.063 and 0.19; and a plurality of 

Hopper (US 10282490 B2) describes a method implemented on a computer system for constructing a three-dimensional model of a structure with a roof, the method comprising: accessing a two-dimensional spatial graph of a top view of the roof, the spatial graph comprising nodes connected by edges, the edges of the spatial graph representing physical edges of the roof and defining roof faces, and the spatial graph drawn to scale with respect to the top view of the roof; analyzing a topology of the spatial graph according to properties of possible edge types; classifying the edges as one or more edge types selected from the possible edge types based only on the analysis of the topology of the spatial graph; calculating heights of the nodes based on the one or more edge types and at least a known height of one of the nodes; constructing the three-dimensional model of the roof based on the heights of the nodes and the two-dimensional 

Pershing (US 9933257 B2) describes a computing system for generating estimated wall area measurements, the computing system comprising: at least one computer processor; a graphical user interface; and a memory coupled to the at least one computer processor, the memory having computer executable instructions stored on the memory, that, when executed, cause the at least one computer processor to: generate a three dimensional roof model of a roof of a building, the roof model having measurements of the roof including information regarding one or more edges of the roof; render, on the graphical user interface, an aerial image of the building showing an oblique view of the building; render, on the graphical user interface, the roof model overlaid on the roof of the building shown in the aerial image and aligned with the oblique view of the building; receive one or more measurements indicative of one or more distances between one or more reference points on the roof and a ground surface on which the building rests, based at least in part on receipt of an indication from a user of one or more reference points selected in the aerial image rendered on the graphical user interface and indicative of one or more points on the ground surface; generate the ground surface in a corresponding area underneath the roof model based at least in part on the one or more measurements indicative of one or more distances between one or more reference points on the roof and the ground surface; generate, based at least in part on the roof measurements and .

Allowable Subject Matter
3.	Claims 1-12 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 10 and 11 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a system comprising: a second of the perspective views being substantially centered on a second substantially vertical exterior outer corner of the building that joins a third 

Claims 2-9 are allowed due to their dependency on claim 1.

Regarding claim 10:
The primary reason for the allowance of claim 10 is the inclusion of a system comprising: at least four of the multiple line drawings are elevation views of different sides of the building from a corresponding first, second, third and fourth angle of view of the building, respectively, and wherein the first and third angles of view are of exterior walls of the building facing substantially opposite each other and wherein the second and fourth angles of view are of exterior walls of the building facing substantially opposite each other; generate, in one or more of the elevation views of the building, a shading of an edge of a wall to designate that the edge of the wall is behind another wall in a corresponding view of the one or more of the elevation views of the building; and provide the wall area 

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of a system comprising: generate, in one or more of the elevation views of the building, a shading of an edge of a wall to designate that the edge of the wall is behind another wall in a corresponding view of the one or more of the elevation views of the building, wherein the shading of the edge of a wall to designate the edge of the wall is behind another wall in a corresponding view of the one or more of the elevation views of the building is a lighter shade than that in the one or more of the elevation views of the building of wall edges which are not behind other walls in the corresponding view; and provide the wall area measurement estimate report for repair and/or construction of a structure of the building. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Claim 12 is allowed due to their dependency on claim 11.



Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
March 1, 2022